EXHIBIT 10.47

 

     

INSTR # 2007036370

OR BK 2908 Pages 1513 - 1523

RECORDED 06/12/07 15:44:49

CLAY COUNTY

DEPUTY CLERK CASTERLINEH

AG#1

AMENDMENT TO MEMORANDUM OF LEASE

AND SPECIFIC PROPERTY LEASE AMENDMENT

THIS FIRST AMENDMENT TO MEMORANDUM OF LEASE AND SPECIFIC PROPERTY LEASE
AMENDMENT (hereinafter this “Amendment” ) is dated as of the 8th day of June,
2007, and is between VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited
partnership (together with its successors and assigns, “Lessor”) having an
office at 10350 Ormsby Park Place, Suite 300, Louisville, Kentucky 40223, and
KINDRED HEALTHCARE, INC., a Delaware corporation formerly known as Vencor, Inc.
(“Kindred”), and KINDRED HEALTHCARE OPERATING, INC., a Delaware corporation
formerly known as Vencor Operating, Inc. (“Operator”; Operator, jointly and
severally with Kindred and permitted successors and assignees of Operator and
Kindred, “Tenant”), both having an office at 680 South 4th Avenue, Louisville,
Kentucky 40202.

RECITALS

A. Lessor and Tenant have heretofore entered into (i) a certain Second Amended
and Restated Master Lease Agreement No. 1 dated as of April 27, 2007 (as the
same may have been or may hereafter be amended, amended and restated,
supplemented, modified, renewed, extended or replaced, the “Lease”) demising to
Tenant, among other properties, the real property described in Exhibit A
attached hereto and made a part hereof, together with the improvements thereon
(the “Premises”), and (ii) a Memorandum of Lease (the “Memorandum”) dated as of
April 20, 2001, and recorded on April 27, 2001, in the Official Records of Clay
County, Florida, Book 1934, Page 1858, which Memorandum provides record notice
of the Lease, as it applies to the Premises.

B. Contemporaneously herewith, the City of Green Cove Springs is purchasing a
portion of the Premises legally described in Exhibit B attached hereto and made
a part hereof (the “Parcel”).

C. Lessor and Tenant desire to amend the Lease, as it relates to the Premises,
and to amend the Memorandum.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereby agree as follows:

1. Effective as of 6-8-07, the Memorandum, and the Lease as it applies to the
Premises, are amended: (a) to terminate the Memorandum and the Lease as they
apply to the Parcel, and (b) to confirm and adopt, as the revised legal
description for the Premises, the amended legal description (the “Amended
Premises”) that is attached hereto and made a part hereof as Exhibit C.

2. This Amendment is being executed solely to give notice of the Lease, as it
relates to the Amended Premises, and to amend the Memorandum and the Lease as
they apply to the Amended Premises, and is not intended to amend the Lease in
any respect other than as expressly provided in Paragraph 1 above. Without
limitation of the foregoing, Lessor and Tenant acknowledge and agree that the
Lease relates to the Amended Premises and multiple



--------------------------------------------------------------------------------

other properties and that, as provided in the Lease, the Lease demises all of
such properties as a unified commercial operating lease and Lessor is not
obligated, and may not be required, to lease less than all of such properties
pursuant to the Lease.

3. This Amendment may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto were
upon the same instrument.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed these presents the day and
year first above written.

 

TENANT:

KINDRED HEALTHCARE, INC., a Delaware

corporation

By:  

/s/ John Cowgill

Name:   John Cowgill Title:   VP.

KINDRED HEALTHCARE OPERATING,

INC., a Delaware corporation

By:  

/s/ John Cowgill

Name:   John Cowgill Title:   VP.

LESSOR:

VENTAS REALTY, LIMITED

PARTNERSHIP, a Delaware limited

partnership

By:   Ventas, Inc., a Delaware corporation,   its general partner   By:  

/s/ T. Richard Riney

    T. Richard Riney, Executive Vice President, General Counsel and Secretary

 

3



--------------------------------------------------------------------------------

Acknowledgments

 

STATE OF    Kentucky    )       ) ss COUNTY OF    Jefferson    )

On June 7, 2007, before me, Patricia Burkhead personally appeared John Cowgill,
the V.P. of Facilities Management of KINDRED HEALTHCARE, INC., a Delaware
corporation, personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person whose name is subscribed to the within
instrument and acknowledged to me that he/she executed the same in his/her
authorized capacity, and that by his/her signature on the instrument the person,
or the entity upon behalf of which the person acted, executed the instrument.

WITNESS my hand and official seal.

 

Signature /s/ Patricia A. Burkhead    Patricia A. Burkhead (This area for
official seal)    Notary Public, State at Large, KY   

My commission expires Oct. 29, 2007

 

STATE OF    Kentucky    )       ) ss COUNTY OF    Jefferson    )

On June 7, 2007, before me, Patricia Burkhead personally appeared John Cowgill,
the V.P. of Facilities Management of KINDRED HEALTHCARE OPERATING, INC., a
Delaware corporation, personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person whose name is subscribed to the within
instrument and acknowledged to me that he/she executed the same in his/her
authorized capacity, and that by his/her signature on the instrument the person,
or the entity upon behalf of which the person acted, executed the instrument.

WITNESS my hand and official seal.

 

Signature /s/ Patricia A. Burkhead    Patricia A. Burkhead (This area for
official seal)    Notary Public, State at Large, KY    My commission expires
Oct. 29, 2007

 

4



--------------------------------------------------------------------------------

STATE OF Kentucky      )         )    ss COUNTY OF Jefferson      )   

On June 7, 2007, before me, Barbara F. Thompson personally appeared T. Richard
Riney, who is personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his authorized
capacity, as the Executive Vice President, General Counsel and Secretary of
Ventas, Inc., a Delaware corporation, in its capacity as the general partner of
Ventas Realty, Limited Partnership, a. Delaware limited partnership, and that by
his signature on the instrument the aforesaid corporation executed the
instrument, as the general partner and on behalf of the aforesaid limited
partnership.

WITNESS my hand and official seal.

 

Signature

 

/s/ Barbara F. Thompson

Notary Public, State at Large, KY (This area for official seal) My Commission
expires: December 9, 2010.

 

5



--------------------------------------------------------------------------------

EXHIBIT A

Premises

PARCEL A:

Lots 1, 5, 6, 7 and 8 of GOLFAIR, according to plat thereof recorded in Plat
Book 6, Page 23 of the Public Records of Clay County, Florida.

PARCEL B:

Lots 2, 3, 4 and 9, GOLFAIR, according to plat thereof recorded in Plat Book 6,
Page 23 of the Public Records of Clay County, Florida.

PARCEL C:

A portion of Block 54, PALMER AND FERRIS TRACT, Green Cove Springs, Clay County,
Florida, according to Plat Book 2, Page 1, Public Records of said county, being
more particularly described as follows:

For a Point of Beginning commence at a point where the West line of Claude
Street intersects the South line of Golfair Street according to Plat Book 6,
Page 23 of the Public Records of Clay County and run thence North 72°45’ East
246.0 feet; run thence South 17°15’ East 124.0 feet to a point; thence North
72°45’ East 420.0 feet to a point; thence South 17°15’ East 56 feet to a point;
thence South 72°45’ West 1282.94 feet to a point; thence South 19°42’36” East
40.04 feet to a point; thence South 70°17’24” West 273.50 feet to a point on the
Easterly line of the Railroad right-of-way as per Deed Book 68, Page 217, Public
Records of Clay County, Florida; thence North along the Easterly right-of-way of
said Railroad right-of-way to a point which intersects the Southerly
right-of-way of Oak Street; thence North 72°45’ East 698.91 feet along the
Southerly right-of-way of Oak Street to a point; thence south 17°15’ East 420.0
feet along the Westerly right-of-way line of Claude Street to the point of
Beginning, EXCEPTING THEREFROM that portion conveyed to Green Cove Springs
Public Health Authority in O.R. Volume 350, Page 627.

PARCEL D:

A parcel of land located in Block 54 (said Block being known as the “Golf
Course”), Green Cove Springs, Florida, according to plat recorded in Plat Book
2, Page 1, Public Records of Clay County, Florida, more particularly described
as follows:

Commence at the intersection of the Southern terminus of the center line of
Green Street and the south line of Oak Street; run thence East along the
southerly boundary line of Oak Street 210 feet; thence turn at right angle and
run South 544 feet; thence turn at right angle and run West 420 feet; thence
turn at right angle and run North 544 feet; thence turn at right angle and run
East along the southerly line of Oak Street 210 feet to the Point of Beginning.

 

6



--------------------------------------------------------------------------------

PARCEL E:

A parcel of land situated in Block 54, Palmer Ferris Tract, Green Cove Springs,
Clay County, Florida, according to Plat Book 2, page 1 of the Public Records of
said county, said parcel being more particularly described as follows:

Begin at the intersection of the Westerly line of Palmetto Avenue with the
Southerly line of Golfair Street according to Plat Book 6, Page 2 of said Public
Records; thence on last said line run South 72°45” West 747.70 feet; thence
South 17°15’ East 300.00 feet; thence North 72°45’ East 748.40 feet to the
Westerly line of said Palmetto Avenue; thence on last said line North 17°23’
West 37.00 feet; thence South 72°45’ West 210.00 feet; thence North 17°23’ West
210.00 feet; thence North 72°45’ East 210.00 feet to the Westerly line of said
Palmetto Avenue; thence on last said line North 17°23’ West 53.00 feet to the
Point of Beginning.

PARCEL F:

Lots 2, 3, 4, 5, 6, 7 and 8, a Replat of Borden Oaks Subdivision as recorded in
Plat Book 6, Page 2 of the Public Records of Clay County, Florida.

 

7



--------------------------------------------------------------------------------

EXHIBIT B

Parcel

PARCEL C:

A portion of Block 54, Palmer and Ferris Tract, Green Cove Springs, Clay County,
Florida, according to Plat Book 2, page 1, public records of said county, being
more particularly described as follows:

For a Point of Beginning commence at a point where the West line of Claude
Street intersects the South line of Golfair Street according to Plat Book 6,
page 23 of the public records of Clay County and run thence North 72 degrees 45
minutes East 246.00 feet; run thence South 17 degrees 15 minutes East 124.00
feet to a point; thence North 72 degrees 45 minutes East 420.00 feet to a point;
thence South 17 degrees 15 minutes East 56.00 feet to a point; thence South 72
degrees 45 minutes West 1282.94 feet to a point; thence South 19 degrees 42
minutes 36 seconds East 40.04 feet to a point; thence South 70 degrees 17
minutes 24 seconds West 272.93 feet to a point on the Easterly line of the
Railroad right-of-way as per Deed Book 68, page 217, Public Records of Clay
County, Florida; Thence on said Easterly line of said Railroad right-of-way run
the following 2 courses: 1) Northerly on the arc of a curve concave to the
Easterly and having a radius of 1935.00 feet, a chord distance of 291.94 feet,
the bearing of said chord being North 03 degrees 29 minutes 21 Seconds West; 2)
North 00 degrees 50 minutes 14 seconds East 387.29 feet to a point which
intersects the Southerly right-of-way of Oak Street; thence North 72 degrees 45
minutes East 298.22 feet along the Southerly right-of-way of Oak Street to the
Westerly line of lands described in Official Records Book 350, page 627, of said
Public Records; Thence on last said line South 17 degrees 15 minutes 00 seconds
East 550.00 feet to the Southerly line thereof; Thence on last said line North
72 degrees 45 minutes 00 seconds East 400.00 feet to the Easterly line thereof;
Thence on last said line North 17 degrees 15 minutes 00 seconds West 130.00 feet
to the Point of Beginning, being 7.72 acres, more or less, in area, and being
the same lands as those described in Official Records Book 1763, page 767, of
said Public Records.

PARCEL D-South:

All that portion of those lands described as Parcel “D”, as recorded in Official
Records Book 1763, page 767, of the Public Records of Clay County, Florida,
lying Southerly of that certain 15 foot wide Perpetual Wastewater Easement as
recorded in Official Records Book 310, page 63, of said Public Records, said
portion being described as:

A Parcel of land located in Block 54 (said Block being known as the “Golf
Course”), Green Cove Springs, Florida, according to Plat recorded in Plat Book
2, page 1, Public Records of Clay County, Florida, more particularly described
as follows:

 

8



--------------------------------------------------------------------------------

Commence at the intersection of the Southern terminus of the center line of
Green Street and the South line of Oak Street; run thence North 72 degrees 45
minutes 00 seconds East along the Southerly boundary line of Oak Street 210.00
feet to the Easterly line of said Parcel D; Thence on last said line run the
following 2 courses: 1) South 17 degrees 15 minutes 00 seconds East 420.00 feet
to the Southerly line of said Perpetual Wastewater Easement and the Point of
Beginning; 2) South 17 degrees 15 minutes 00 seconds East 124.00 feet to the
Southerly line of said Parcel “D”; Thence on last said line run South 72 degrees
45 minutes 00 seconds West 420.00 feet to the Westerly line thereof; Thence on
last said line run North 17 degrees 15 minutes 00 seconds West 124.00 feet to
said Southerly line of said Perpetual Wastewater Easement; Thence on last said
line run North 72 degrees 45 minutes 00 seconds East 420.00 feet to the Point of
Beginning, being 1.20 acres, more or less, in area.

PARCEL E:

A parcel of land situated in Block 54, Palmer and Ferris Tract, Green Cove
Springs, Clay County, Florida, according to Plat Book 2, page 1 of the public
records of said county, said parcel being more particularly described as
follows:

Begin at the intersection of the Westerly line of Palmetto Avenue with the
Southerly line of Golfair Street according to Plat Book 6, page 2 of said public
records; thence on last said line run South 72 degrees 45 minutes West 747.70
feet; thence South 17 degrees 15 minutes East 300.00 feet; thence North 72
degrees 45 minutes East 748.40 feet to the Westerly line of said Palmetto
Avenue; thence on last said line North 17 degrees 23 minutes West 37.00 feet;
thence South 72 degrees 45 minutes West 210.00 feet; thence North 17 degrees 23
minutes West 210.00 feet; thence North 72 degrees 45 minutes East 210.00 feet to
the Westerly line of said Palmetto Avenue; thence on last said line North 17
degrees 23 minutes West 53.00 feet to the Point of Beginning, being 4.14 acres,
more or less, in area.

 

9



--------------------------------------------------------------------------------

EXHIBIT C

Amended Premises

PARCEL A:

Lots 1, 5, 6, 7 and 8 of GOLFAIR, according to plat thereof recorded in Plat
Book 6, Page 23 of the Public Records of Clay County, Florida.

PARCEL B:

Lots 2, 3, 4 and 9, GOLFAIR, according to plat thereof recorded in Plat Book 6,
Page 23 of the Public Records of Clay County, Florida.

PARCEL D:

A Parcel of land located in Block 54 (said Block being known as the “Golf
Course”), Green Cove Springs, Florida, according to Plat recorded in Plat Book
2, Page 1, Public Records of Clay County, Florida, more particularly described
as follows:

Commence at the intersection of the Southern terminus of the center line of
Green Street and the South line of Oak Street; run thence North 72 degrees 45
minutes 00 seconds East along the Southerly boundary line of Oak Street 210.00
feet to the Easterly line of said Parcel “D”; Thence on last said line run South
17 degrees 15 minutes 00 seconds East 420.00 feet to the Southerly line of said
Perpetual Wastewater Easement; Thence on last said line run South 72 degrees 45
minutes 00 seconds West 420.00 feet to the Westerly line thereof; Thence on last
said line run North 17 degrees 15 minutes 00 seconds West 420.00 feet to the
South line of Oak Street; Thence on last said line run North 72 degrees 45
minutes 00 seconds East 210.00 feet to the Point of Beginning.

PARCEL F:

Lots 2, 3, 4, 5, 6, 7 and 8, a Replat of Borden Oaks Subdivision as recorded in
Plat Book 6, Page 2 of the Public Records of Clay County, Florida.

 

10